DETAILED ACTION
	This office action is in response to the communication filed on September 07, 2022 and October 20, 2022. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 09/07/22, with respect to the 101 rejection of claims 1-20 have been fully considered and are persuasive. The 101 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments with respect to the 102/103 rejection of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US Pub 2015/0052128) in view of Amrutkar (US Pub 2017/0235768).

With respect to claim 1, Sharifi discloses a device (Sharifi: Paragraph 124 and 235 and Figures 5-7 – client device communicating with other devices to derive information), comprising:
a processing system including a processor (Sharifi: Paragraph 235 – a computer including processor); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Sharifi: Paragraph 235 – a computer including processor for performing instructions, including one or more memory devices for storing instructions), the operations comprising:
receiving first information describing at least one condition under which a user consumed electronic media content on an electronic device, resulting in consumption of the electronic media content (Sharifi: Paragraphs 23 and 26 – receive indications that identify content that a user has consumed and information associated with the user’s consumption of the content, such as time and place where the user consumed the content);
storing one or more data elements that describe the first information (Sharifi: Paragraphs 23 and 27 – storing the content, information identifying the content, entities associated with the content, and information associated with the user’s consumption of the content);
receiving a search request that includes at least a portion of the first information and at least a portion of metadata describing the electronic media content, wherein the metadata is generated at least in part subsequent to the consumption of the electronic media content (Sharifi: Paragraphs 4 and – identify content consumed by the user as well as associated entities in response to receiving a query that identifies the content item, user can provide a query to a search engine and be provided with a response to the query that includes information associated with an entity in the query and information relating to the media the user consumed; Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item; Paragraph 175 – query associated with location, time, how media was consumed, information associated with entity or content item, such as identify of actor featured in the movie or entity associated with the actor; here Sharifi discloses query including a first information and metadata, where the metadata is related to consumption of media content, but does not explicitly disclose metadata is generated at least in part subsequent to the consumption of the electronic media content); and
in response to the search request, causing at least a portion of the electronic media content to be retrieved and presented to the user (Sharifi: Paragraphs 5 and 9 – receive a user request and provide a response to the request including data indicating that an entity associated with one or more query terms of the search query is identified in a media consumption database that identifies one or more media items consumed by the user; Paragraph 220 – displaying information for output to the user in response to the user input query).
Sharifi discloses receiving a search request that includes at least a portion of a first information and metadata related to consumption, however, Sharifi does not explicitly disclose:
receiving a search request that includes at least a portion of the first information and at least a portion of metadata describing the electronic media content, wherein the metadata is generated at least in part subsequent to the consumption of the electronic media content.
The Amrutkar reference discloses receiving a search request that includes at least a portion of a first information and at least a portion of metadata describing an electronic media content, wherein the metadata is generated at least in part subsequent to a consumption of the electronic media content (Amrutkar: Paragraphs 73 and 75 – content information and metadata used to generate additional search query requests, content identifying information and metadata associated with content stored in association with a user identifier, receiving subsequent request for content; Paragraphs 41 and 78 – information on user preferences, interests, media content consumed by the user etc. used for selecting metadata for storage, metadata obtained and stored from content presented to a user, the obtained metadata and other information are used to transmit one or more requests to retrieve additional content related to the content of interest to the user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sharifi and Amrutkar, to have combined Sharifi and Amrutkar. The motivation to combine Sharifi and Amrutkar would be to request additional content related to a content of interest to a user by using metadata of media content consumed by the user (Amrutkar: Paragraphs 41 and 78).

With respect to claim 2, Sharifi in view of Amrutkar discloses the device of claim 1, wherein the first information includes location information (Sharifi: Paragraphs 5 and 36 – consumption of content by user associated with a particular geographical location, such as GPS coordinates, storing media consumption information that identifies particular location of consumption).

With respect to claim 3, Sharifi in view of Amrutkar discloses the device of claim 2, wherein the location information is sensed by the electronic device (Sharifi: Paragraphs 36 and 235 – computer device using GPS receiver to identify location information).

With respect to claim 4, Sharifi in view of Amrutkar discloses the device of claim 2, wherein the location information is retrieved from a location-based application (Sharifi: Paragraphs 36 and 235 – using GPS receiver to identify location information; Paragraph 230 – program collecting user location).

With respect to claim 5, Sharifi in view of Amrutkar discloses the device of claim 1, wherein the first information is provided at least in part by a social media service (Sharifi: Paragraphs 34 and 230 – identify user’s interaction with one or more social network to determine content consumed by the user).

With respect to claim 6, Sharifi in view of Amrutkar discloses the device of claim 1, wherein the first information is derived from direct communication between the electronic device and another electronic device (Sharifi: Paragraph 124 and 235 and Figures 5-7 – client device communicating with another storage device to derive information).

With respect to claim 7, Sharifi in view of Amrutkar discloses the device of claim 1, wherein the first information includes a timestamp (Sharifi: Paragraphs 12, 40, and 54 – media item associated with timestamps, identify timestamp information relating to user’s consumption of content, identifying timestamp corresponding to media content item in response to the user query).

With respect to claim 8, Sharifi in view of Amrutkar discloses the device of claim 1, wherein the electronic media content comprises a video presentation, and wherein the metadata is generated at least in part based on analysis of a video scene presented to the user (Sharifi: Paragraphs 20, 57, and 129 – identifying information about a movie by analyzing video scenes of the movie; Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item).

With respect to claim 9, Sharifi in view of Amrutkar discloses the device of claim 7, wherein the one or more data elements are stored in a media consumption database in communication with a media consumption server (Sharifi: Paragraphs 5-7, and 30 – server storing information describing user’s consumption of content, query transmitted to a server comprising content consumption sources capable of receiving or accessing information identifying media content consumed by a user; Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item; Paragraph 175 – query associated with location, time, how media was consumed, information associated with entity or content item, such as identify of actor featured in the movie or entity associated with the actor, which is a query request including information related to consumption and one or more metadata).

With respect to claim 10, Sharifi discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Sharifi: Paragraph 235 – a computer including processor for performing instructions, including one or more memory devices for storing instructions), the operations comprising:
receiving first information describing at least one condition under which a user consumed electronic media content on an electronic device, resulting in consumption of the electronic media content (Sharifi: Paragraphs 23 and 26 – receive indications that identify content that a user has consumed and information associated with the user’s consumption of the content, such as time and place where the user consumed the content);
storing one or more data elements that describe the first information (Sharifi: Paragraphs 23 and 27 – storing the content, information identifying the content, entities associated with the content, and information associated with the user’s consumption of the content);
receiving a search request that includes at least a portion of the first information and at least a portion of metadata describing the electronic media content, wherein the metadata is generated at least in part subsequent to the consumption of the electronic media content (Sharifi: Paragraphs 4 and – identify content consumed by the user as well as associated entities in response to receiving a query that identifies the content item, user can provide a query to a search engine and be provided with a response to the query that includes information associated with an entity in the query and information relating to the media the user consumed; Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item; Paragraph 175 – query associated with location, time, how media was consumed, information associated with entity or content item, such as identify of actor featured in the movie or entity associated with the actor; here Sharifi discloses query including a first information and metadata, where the metadata is related to consumption of media content, but does not explicitly disclose metadata is generated at least in part subsequent to the consumption of the electronic media content); and
in response to the search request, causing at least a portion of the electronic media content to be retrieved and presented to the user (Sharifi: Paragraphs 5 and 9 – receive a user request and provide a response to the request including data indicating that an entity associated with one or more query terms of the search query is identified in a media consumption database that identifies one or more media items consumed by the user; Paragraph 220 – displaying information for output to the user in response to the user input query).
Sharifi discloses receiving a search request that includes at least a portion of a first information and metadata related to consumption, however, Sharifi does not explicitly disclose:
receiving a search request that includes at least a portion of the first information and at least a portion of metadata describing the electronic media content, wherein the metadata is generated at least in part subsequent to the consumption of the electronic media content.
The Amrutkar reference discloses receiving a search request that includes at least a portion of a first information and at least a portion of metadata describing an electronic media content, wherein the metadata is generated at least in part subsequent to a consumption of the electronic media content (Amrutkar: Paragraphs 73 and 75 – content information and metadata used to generate additional search query requests, content identifying information and metadata associated with content stored in association with a user identifier, receiving subsequent request for content; Paragraphs 41 and 78 – information on user preferences, interests, media content consumed by the user etc. used for selecting metadata for storage, metadata obtained and stored from content presented to a user, the obtained metadata and other information are used to transmit one or more requests to retrieve additional content related to the content of interest to the user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sharifi and Amrutkar, to have combined Sharifi and Amrutkar. The motivation to combine Sharifi and Amrutkar would be to request additional content related to a content of interest to a user by using metadata of media content consumed by the user (Amrutkar: Paragraphs 41 and 78).

With respect to claim 11, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 10, wherein the first information includes location information (Sharifi: Paragraphs 5 and 36 – consumption of content by user associated with a particular geographical location, such as GPS coordinates, storing media consumption information that identifies particular location of consumption).

With respect to claim 12, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 11, wherein the location information is sensed by the electronic device (Sharifi: Paragraphs 36 and 235 – computer device using GPS receiver to identify location information).

With respect to claim 13, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 11, wherein the location information is retrieved from a location-based application (Sharifi: Paragraphs 36 and 235 – using GPS receiver to identify location information; Paragraph 230 – program collecting user location).

With respect to claim 14, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 10, wherein the first information is provided at least in part by a social media service (Sharifi: Paragraphs 34 and 230 – identify user’s interaction with one or more social network to determine content consumed by the user).

With respect to claim 15, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 10, wherein the first information is derived from direct communication between the electronic device and another electronic device (Sharifi: Paragraph 124 and 235 and Figures 5-7 – client device communicating with another storage device to derive information).

With respect to claim 16, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 10, wherein the first information includes a timestamp (Sharifi: Paragraphs 12, 40, and 54 – media item associated with timestamps, identify timestamp information relating to user’s consumption of content, identifying timestamp corresponding to media content item in response to the user query).

With respect to claim 17, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 10, wherein the metadata is dynamically updated subsequent to the consumption of electronic media content (Sharifi: Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item; Paragraph 175 – query associated with location, time, how media was consumed, information associated with entity or content item, such as identify of actor featured in the movie or entity associated with the actor, which is a query request including information related to consumption and one or more metadata).

With respect to claim 19, Sharifi discloses a method comprising:
receiving, by a processing system including a processor, first information describing at least one condition under which a user consumed electronic media content on an electronic device, resulting in consumption of the electronic media content (Sharifi: Paragraphs 23 and 26 – receive indications that identify content that a user has consumed and information associated with the user’s consumption of the content, such as time and place where the user consumed the content);
storing, by the processing system, one or more data elements that describe the first information (Sharifi: Paragraphs 23 and 27 – storing the content, information identifying the content, entities associated with the content, and information associated with the user’s consumption of the content);
receiving, by the processing system, a search request that includes at least a portion of the first information and at least a portion of metadata describing the electronic media content, wherein the metadata is generated at least in part subsequent to the consumption of the electronic media content (Sharifi: Paragraphs 4 and – identify content consumed by the user as well as associated entities in response to receiving a query that identifies the content item, user can provide a query to a search engine and be provided with a response to the query that includes information associated with an entity in the query and information relating to the media the user consumed; Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item; Paragraph 175 – query associated with location, time, how media was consumed, information associated with entity or content item, such as identify of actor featured in the movie or entity associated with the actor; here Sharifi discloses query including a first information and metadata, where the metadata is related to consumption of media content, but does not explicitly disclose metadata is generated at least in part subsequent to the consumption of the electronic media content); and
in response to the search request, causing, by the processing system, at least a portion of the electronic media content to be retrieved and presented to the user (Sharifi: Paragraphs 5 and 9 – receive a user request and provide a response to the request including data indicating that an entity associated with one or more query terms of the search query is identified in a media consumption database that identifies one or more media items consumed by the user; Paragraph 220 – displaying information for output to the user in response to the user input query).
Sharifi discloses receiving a search request that includes at least a portion of a first information and metadata related to consumption, however, Sharifi does not explicitly disclose:
receiving a search request that includes at least a portion of the first information and at least a portion of metadata describing the electronic media content, wherein the metadata is generated at least in part subsequent to the consumption of the electronic media content.
The Amrutkar reference discloses receiving a search request that includes at least a portion of a first information and at least a portion of metadata describing an electronic media content, wherein the metadata is generated at least in part subsequent to a consumption of the electronic media content (Amrutkar: Paragraphs 73 and 75 – content information and metadata used to generate additional search query requests, content identifying information and metadata associated with content stored in association with a user identifier, receiving subsequent request for content; Paragraphs 41 and 78 – information on user preferences, interests, media content consumed by the user etc. used for selecting metadata for storage, metadata obtained and stored from content presented to a user, the obtained metadata and other information are used to transmit one or more requests to retrieve additional content related to the content of interest to the user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sharifi and Amrutkar, to have combined Sharifi and Amrutkar. The motivation to combine Sharifi and Amrutkar would be to request additional content related to a content of interest to a user by using metadata of media content consumed by the user (Amrutkar: Paragraphs 41 and 78).

With respect to claim 20, Sharifi in view of Amrutkar discloses the method of claim 19, wherein the electronic media content comprises a video presentation, and wherein the metadata is generated at least in part based on analysis of a video scene presented to the user (Sharifi: Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item; Paragraph 175 – query associated with location, time, how media was consumed, information associated with entity or content item, such as identify of actor featured in the movie or entity associated with the actor, which is a query request including information related to consumption and one or more metadata).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US Pub 2015/0052128) in view of Amrutkar (US Pub 2017/0235768) and in further view of Jackson (US Pub 2021/0034714).

With respect to claim 18, Sharifi in view of Amrutkar discloses the non-transitory machine-readable medium of claim 17, wherein the one or more data elements are stored in a media consumption database in communication with a media consumption server (Sharifi: Paragraphs 73 and 146 – accessing metadata associated with content item, information associated with the content and/or consumption of the content item by the user are metadata associated with the content item; Paragraph 175 – query associated with location, time, how media was consumed, information associated with entity or content item, such as identify of actor featured in the movie or entity associated with the actor, which is a query request including information related to consumption and one or more metadata),
the operations further comprising performing a federated search amongst the media consumption server which may get updates from other locations (Sharifi: Paragraphs 6 and 30 – query transmitted to a server comprising content consumption sources capable of receiving or accessing information identifying media content consumed by a user; Paragraphs 97 and 230 – content consumption sources identifying locations, times, and other information associated with user’s consumption of content, collecting current location; here Sharifi and Amrutkar do not explicitly disclose performing a federated search amongst the server, but the Jackson reference discloses the feature, as discussed below).
Sharifi discloses performing a search amongst a server containing media consumption information, however, Sharifi and Amrutkar do not explicitly disclose:
performing a federated search amongst the server;
The Jackson reference discloses performing a federated search amongst a server (Jackson: Paragraphs 10 and 12 – searching media assets; Paragraphs 179 and 206 – performing federated media search on a server or multiple servers can run the federated search service, conducting requests to one or more search engines).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sharifi, Amrutkar, and Jackson, to have combined Sharifi, Amrutkar, and Jackson. The motivation to combine Sharifi, Amrutkar, and Jackson would be to efficiently search assets in disparate repositories using federated searches (Jackson: Paras 66 and 74).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
December 13, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164